De Courcy, J.
The first of these actions is for personal injuries received by Sarah M. Martin, hereinafter referred to as the plaintiff, by reason of the alleged sudden starting of a car of the defendant while she was boarding it. The second action is brought by her husband to recover the expenses incurred for medical treatment.
The first and third rulings requested by the defendant were rightly refused. Upon the testimony of the plaintiff and her sister the jury could find that after the car had stopped in response to her signal, and she had assisted her sister to a vacant seat, the plaintiff got up on the running board and attempted to raise the curtain so that she could enter the car; that she could not get it up and twice asked the conductor to raise it for her; that the conductor was looking at her, and while she had her hands on the curtain he said “All aboard” and gave two bells; and the car started with a sudden jerk, throwing her on to the street.
The defendant was entitled to the second ruling requested. The evidence that the car “started with a sudden jerk” of itself would not warrant a finding that the accident was due to the motorman’s negligence. Work v. Boston Elevated Railway, 207 Mass. 447. This is conceded in the plaintiff’s brief, in which it is stated that “there was abundant evidence of negligence on the part of the conductor in prematurely starting the car, and no claim was made by the plaintiff that the motorman was guilty of negligence in starting the car violently.” There is nothing in the record, however, to indicate that at the trial the plaintiff limited her claim against the defendant to the conductor’s negligence. There was no special verdict as to the negligence of either the conductor or the motorman, and we have no means of knowing that the jury did not base their verdict on the alleged negligence of the latter. Nor do we know what instructions were given to the jury on that issue, as no portion of the judge’s-charge is before us. Under the circumstances we are unable to say that the refusal to give the second ruling requested was harmless error.
The hypothetical question put to the expert was admissible in the discretion of the presiding judge. The plaintiff had indicated to the jury how she reached the ground, although she was unable to describe it in words, and the facts assumed in the question seem to be supported by the evidence. When the defendant’s counsel was asked to state specifically the ground of his *459objection, either in substance or in form, he failed to do so. Nolan v. Newton Street Railway, 206 Mass. 384.
In consequence of the judge’s refusal to give the second ruling requested by the defendant the entry must be

Exceptions sustained.